DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 29, 2021 has been entered.
This office action follows a reply filed on June 29, 2021.  Claims 1, 6, 8 and 10 have been amended.  Claims 1, 4-6, 8-10, 18-25 and 27-31 are currently pending and under examination.
All previous rejections are withdrawn based on applicants amendments; however, upon further consideration, a new ground(s) of rejection is proposed below.
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claims 1, 4-6, 10, 18-20, 22, 24, 27, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2006-045463, and further in view of JP 2009-068584 and Nissan Chemical (Melamine Cyanurate, 2021, 2 pages).  For convenience, the Google patents translation will be cited below.
2O3) and 5-250, preferably 10-150 parts of a solid lubricant (p. 2), where the solid lubricant is specifically listed to include melamine cyanurate, having a particle size of 15 micron or less, and being present in an amount of 10-150 phr (pp. 2-3), suggesting a combination comprising preferably 6-58 wt% solid lubricant and preferably 4-31 wt% alumina.

JP'463 teaches the optional inclusion of additives such as dispersants that help disperse wear inhibitors and solid lubricants, silane coupling agents that help improve adhesion and adhesion to wear inhibitors, leveling agents that control surface tension, surfactants, and thickeners that control thixotropic properties (p. 3).  
Applicants teach the following:

    PNG
    media_image1.png
    109
    525
    media_image1.png
    Greyscale

Therefore, the coating composition meets the claimed limitation of “distributed evenly throughout”.

JP ‘584 teaches a sliding coating comprising a metal substrate and a polymeric overlay for use in an internal combustion engine, comprising a polyamideimide resin and a solid lubricant, teaching that additives such as leveling agents can be added in an amount of 0-5 wt% (pp. 4-5); therefore, the inclusion of up to 5 wt% leveling agent in the coating composition of JP ‘463 is prima facie obvious, as JP ‘584 teaches that this is a suitable range for use of a levelling agent in a polyamideimide overlay composition comprising a solid lubricant.
JP ‘463 in view of JP ‘584 suggests a composition comprising 6-58 wt% melamine cyanurate, 4-30 wt% alumina and 0-5 wt% levelling agent, the ranges of which overlap with the claimed range of 8-12 wt% melamine cyanurate, 26 wt% alumina and 0.5 wt% leveler, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
As to the particle size, JP '463 teaches the solid lubricant as having a particle size of 15 micron or less, the range of which overlaps with the claimed range of 0.5-3 micron in instant claims 1 and 6, and it has been held that 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness. 
JP ‘463 is prima facie obvious over instant claims 1, 4-6 and 18.
JP ‘463 in view of JP ‘584 is prima facie obvious over instant claims 10 and 27.
As to claims 19 and 20, JP'463 teaches that the coating film formed on the surface of the sliding member has a thickness of 5-25 micron, disclosing that if the maximum particle size of the solid lubricant is larger than the film thickness of the coating film, the solid lubricant tends to fall off; therefore, JP'463 inherently desires the solid lubricant to have a particle size which is less than the thickness of the coating.
As to claims 22 and 30, JP ‘463 does not require a mixture of solid lubricants and melamine cyanurate is specifically listed as a suitable solid lubricant; therefore, the composition described above uses melamine cyanurate as the only solid lubricant and does not contain any other solid lubricant, such as graphite, MoS2 or PTFE.
As to claim 24, JP ‘463 teaches dissolving the polyamide-imide resin in an organic solvent, adding the solid lubricant and wear suppressing material to the solution in which the polyaimideimide resin is dissolved, and the solid lubricant 
As to claim 29, JP ‘463 teaches the solid lubricant as having a particle size of less than 15 microns, and specifically lists melamine cyanurate as a suitable solid lubricant.  Nissan Chemical suggests that melamine cyanurate having a fine particle size of d50<14 has a bulk density of between about 0.2-0.5 ton/m3 (or g/mL) and that having a particle size of d50<2 has a bulk density of about 0.1-0.3 ton/m3 (p. 1); therefore, one of ordinary skill in the art would expect the melamine cyanurate having a particle size of less than 15 microns to have the claimed bulk density.

Claims 21, 25 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2006-045463 and JP 2009-068584, as applied above to claims 1, 4-6, 10, 18-20, 22, 24, 27 and 30, and further in view of US 2017/0051782 and GB 2524255.
JP ‘463 in view of JP ‘584 is prima facie obvious over instant claims 1, 4-6, 10, 18-20, 22, 24, 27 and 30, as applied above and described herein as such, as JP ‘463 teaches a composition for preparing a coating layer for a sliding layer comprising PAI, alumina flake and a solid lubricant with a particle size of less than 15 mircrons, specifically listed to include melamine cyanurate. 

US '872 teaches a sliding element, specifically a half shell bearing, for supporting a rotatable shaft for use in automotive engines (p. 1, [0003]-[0006]), teaching the half shell bearing as comprising a polymer-based running layer, the matrix of the running layer including polyamide imide, as well as hard particulate, such as aluminum flakes, and a solid lubricant (p. 7, [0117]-[0119]). US '892 teaches that the polymer running layer can be formed by depositing a plurality of polymer-based sub-layers, teaching that the use of sub-layers may provide greater control of the thickness of the polymer running layer (p. 5, [0072]).
Therefore, one of ordinary skill in the art would expect the sliding composition of JP ‘463 to be suitable for use as a coating layer on a crankshaft bearing shell, as the coatings suitable for this use contain similar components.
GB ‘255 teaches an overlay for sliding engine components, such as piston assembly and components and bearing shells, particularly focused on bearing shells, comprising a polyamideimide overlay coating comprising 6-8 wt% of a solid lubricant and aluminum flakes, teaching that the overlay layer may be deposited in a single deposition, or for greater thicknesses, the overlay layer may alternatively be built up by deposition of a succession of sub-layers, with a flash off stage provided between successive depositions to remove solvent from the sub-layers.
JP ‘463 in view of JP ‘584 and further in view of US ‘872 and GB ‘255 is prima facie obvious over instant claims 21, 25 and 31.

Allowable Subject Matter
Claims 8 and 9 allowed.
Claims 23 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed June 29, 2021 with respect to JP ‘799 and US ‘893 have been fully considered and are persuasive.
Applicant's arguments regarding JP ‘463 have been fully considered but they are not persuasive.
Applicants argue that Nomura teaches much broader ranges than those claimed.
While the examiner agrees, Nomura is similarly related to a coating composition for a sliding layer for a number of possible uses, including those used in automobiles.  In order to rebut a prima facie case of obviousness based on ranges, applicants can show the criticality of the claimed range.  See MPEP 2144.05 III(A).  Applicants only disclose an example a coating layer comprising 10 wt% melamine cyanurate in combination with 26 wt% alumina flakes and less than 0.5 wt% leveller.  This is not sufficient to show criticality of the claimed range, as applicants have not provided any other examples outside of the claimed range.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344.  The examiner can normally be reached on Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Brieann R Johnston/Primary Examiner, Art Unit 1768